Case: 20-11123    Document: 00516206360       Page: 1     Date Filed: 02/17/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  February 17, 2022
                               No. 20-11123                          Lyle W. Cayce
                             Summary Calendar                             Clerk



   J. Bernabe Nunez Guzman,

                                                        Petitioner—Appellant,

                                    versus

   United States Department of Homeland Security,

                                                        Respondent—Appellee,

   ______________________________

   Bernabe J. Nunez-Guzman

                                                        Petitioner—Appellant,

                                    versus

   United States Department of Homeland Security,

                                                        Respondent—Appellee.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 1:20-CV-76
                           USDC No. 1:20-CV-108
Case: 20-11123      Document: 00516206360          Page: 2   Date Filed: 02/17/2022

                                    No. 20-11123


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
            J. Bernabe Nunez Guzman, former immigration detainee # A077 860
   046, appeals the district court’s dismissal of his habeas petition challenging
   the legality of his immigration detention. See 28 U.S.C. § 2241. We review
   de novo the district court’s conclusion that Nunez Guzman’s habeas claims
   became moot. See Bacilio-Sabastian v. Barr, 980 F.3d 480, 482 (5th Cir.
   2020). Despite the liberal construction afforded pro se briefs, see Haines v.
   Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments
   in order to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993).
            Nunez Guzman’s arguments on appeal are not responsive to the
   district court’s mootness determination, and he has therefore abandoned any
   challenge to that ruling. See id.; Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the judgment is
   AFFIRMED.




            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2